DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 each require “a plurality of electromagnet pairs and a plurality of magnet pairs” (emphasis added). It is unclear from each claim as to whether the “magnet pairs” are intended to be structurally distinct from the electromagnet pairs (e.g. the “magnet pairs” are permanent magnets), or intended to also read on being electromagnets. Claims 2-10 and 12-20 are also rejected as depending on claims 1 or 11.
Claims 8 and 18 each requires “the plurality of electromagnet pairs further comprising a ferromagnetic core and a conductive wire, the conductive wire wrapped around the ferromagnetic core in a coil configuration wherein the conductive wire is in electrical communication with the power feedthrough of the baseplate assembly such that power is delivered to each conductive wire of the plurality of electromagnet pairs”. It is unclear from each claim as to whether each individual electromagnet of the electromagnet pair has the ferromagnetic core and conductive wire, each pair has a singular and shared ferromagnetic core and conductive wire, or that all the plurality of the electromagnet pairs has a singular and shared ferromagnetic core and conductive wire.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 11-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al (US Patent No. 8,778,151) in view of Cheng et al (US 2022/0051952).
With respect to claims 1 and 11, Ikeda discloses in fig. 1 a magnetron system comprising an upper electrode assembly (i.e. baseplate assembly) [1] defining a housing portion and a power feedthrough from power source [102], a target electrode (i.e. sputter target) [2] disposed within the housing portion of the baseplate assembly [1], and a magnetic mechanism (i.e. magnetic assembly) [5] within the housing portion of the baseplate assembly [1] (abstract; col. 4, lines 8-20), wherein the magnetic assembly [5] comprises a plurality of magnets [6] (col. 4, lines 21-23).
However Ikeda is limited in that the magnetic assembly [5] comprising electromagnets (and thus being an electromagnetic assembly) is not suggested.
Cheng teaches in fig. 1 a magnetron system comprising an array of magnetic members (i.e. magnetic assembly) [206]) (abstract; para 0006), similar to the magnetic assembly [5] of Ikeda. Cheng further depicts in fig. 1 the magnetic assembly [206] comprises magnet members [402],[404] (para 0021), with fig. 7 teaching the magnet members [402] are permanent magnets and the magnet members [404] are electromagnets (para 0063-0065), thus the magnetic assembly [206] is an electromagnetic assembly [206]. Fig. 7 also depicts the electromagnetic assembly [206] comprises a plurality of electromagnet pairs [404] and a plurality of magnet pairs [402], wherein the plurality of electromagnets pairs [404] and the plurality of magnet pairs [402] are arranged in an alternating order such that at least one electromagnet pair [404] is juxtaposed between two magnet pairs [402], and at least one magnet pair [402] is juxtaposed between two electromagnet pairs [404]. The cropped figure below of fig. 7 serves to clarify the juxtaposed of the at least one electromagnet pair [404] and the at least one magnet pair [402].

    PNG
    media_image1.png
    431
    914
    media_image1.png
    Greyscale

Cheng cites the advantage of the electromagnetic assembly [206] as adjusting or redirecting a magnetic field in order to create more uniform erosion on a surface of a sputter target (abstract).
It would have been obvious to one of ordinary skill in the art to incorporate the electromagnetic assembly of Cheng as the magnetic assembly of Ikeda to gain the advantage of creating more uniform erosion of the sputter target.
With respect to claims 2 and 12, Cheng further depicts in fig. 7 the electromagnetic assembly [206] comprises an outer electromagnetic assembly comprising a first grouping of the plurality of magnet pairs [402] and a first grouping of the plurality of electromagnet pairs [404], and an inner electromagnetic assembly comprising a second grouping of the plurality of magnet pairs [402] and a second grouping of the plurality of electromagnet pairs [404].
With respect to claims 3 and 13, Cheng further teaches an uppermost surface of the second grouping of both the electromagnet pairs [404] and magnet pairs [402] of the inner electromagnetic assembly are capable of being tilted and/or rotated (para 0021), and thus are capable of the uppermost surface being positioned beneath an uppermost surface of the outer electromagnetic assembly.
With respect to claims 6-7 and 16-17, Cheng further discloses at least one pair of the plurality of magnet pairs [402] has a vertical magnet aligned with a center axis Z (as shown in figs. 1 and 7), and is also capable of having one magnet of the magnet pair [402] be rotatable to a horizontal line that is parallel to an upper surface of the sputter target (para 0021-0022), thus at least one magnet pair [402] is capable of having one magnet [402] be a vertical magnet aligned with the center axis Z, and the other magnet [402] be a horizontal magnet aligned perpendicularly to the vertical magnet. Similar to the at least one magnet pair [402], at least one electromagnet pair [404] is capable of having one electromagnet [404] be a vertical electromagnet aligned with the center axis Z, and the other electromagnet [404] be a horizontal electromagnet aligned perpendicularly to the vertical electromagnet (para 0021-0022).
With respect to claims 8 and 18, Cheng further teaches that each electromagnet [404] of each electromagnet pair [404] comprises a ferromagnetic core of Fe, Ni, or Co wrapped with a conductive wire of Cu (para 0026), wherein each of the conductive wires of Cu are in electrical communication with a power feedthrough to a controller (para 0027), and wherein each electromagnet [404] contributes to an overall magnetic field generated by the magnetron system (figs. 3-5; para 0007-0009). Ikeda depicts in fig. 1 the power feedthrough is through the baseplate assembly [1].
Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al (US Patent No. 8,778,151) and Cheng et al (US 2022/0051952) as applied to claims 1 and 11 above, and further in view of Gillard et al (US Patent No. 7,846,310).
With respect to claims 4-5 and 14-15, the combination of references Ikeda and Cheng is cited as discussed for claims 1 and 11. However the combination of references is limited in that the inner and outer electromagnetic assemblies each encased in resin and having a water jacket assembly is not suggested.
Gillard teaches in figs. 1-2 a magnetron system for sputter deposition comprising an electromagnet array [80] within a rigid encapsulant comprising in resin, with a water cooling coil (i.e. water jacket assembly) [92] within the rigid encapsulant (abstract; col. 4, lines 25-44). Gillard cites the advantages of encapsulating the electromagnet array in resin with the water jacket (i.e. water cooling coil) as promoting cooler and more uniform temperatures for the electromagnets, thereby eliminating hot spots on the electromagnet array that deform magnet wires (col. 7, lines 4-8)
It would have been obvious to one of ordinary skill in the art to encase each of the inner and outer electromagnetic assemblies of the combination of references in resin with the water jacket as taught by Gilliard to gain the advantages of promoting cooler and more uniform temperatures for the electromagnets, thereby eliminating hot spots on the electromagnet array that deform magnet wires.
Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al (US Patent No. 8,778,151) and Cheng et al (US 2022/0051952) as applied to claims 1 and 11 above, and further in view of Takahashi (US 2007/0261957).
With respect to claims 9-10 and 19-20, the combination of references Ikeda and Cheng is cited as discussed for claims 1 and 11. However the combination of references is limited in that the sputter target comprising outer and inner targets is not suggested.
Takahashi teaches in fig. 1 a magnetron system comprising an electromagnetic assembly [8],[9] behind a sputter target [4],[5] (abstract; para 0026-0027 and 0033), similar to the electromagnetic assembly behind the sputter target in fig. 1 of both Ikeda and Cheng. Takahashi further depicts in fig. 1 the sputter target [4],[5] comprises an outer target [4] and an inner target [5] in order to sputter deposit different materials (para 0011 and 0026; claim 10), wherein the inner and outer targets [4],[5] are electrically isolated from each other by a gap therebetween, the gap provided by a yoke (i.e. annular target shield) (para 0005 and 0028-0029; claim 1).
It would have been obvious to one of ordinary skill in the art to have the sputter target of the combination of references comprise outer and inner targets as taught by Takahashi to gain the advantage of sputter depositing different materials.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794